883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Joseph OWENS-EL, Plaintiff-Appellant,v.Ronald FOSTER, Ex Rel Clerk of Baltimore City CriminalCourt, Defendant-Appellee.
No. 89-7575.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1989.Decided Aug. 4, 1989.

James Joseph Owens-El, appellant pro se.
Julia Melville Freit, Office of the Attorney General of Maryland, for appellee.
Before DONALD RUSSELL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James Joseph Owens-El appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Owens-El v. Foster, C/A No. 88-3919-JFM (D.Md. Mar. 14, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.